                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                 3:12-cr-00538-BR
                                         (3:17-cv-00690-BR)
            Plaintiff,
                                          OPINION AND ORDER

v.

ANGELEDITH SARAMAYLENE SMITH,

            Defendant.


BILLY J. WILLIAMS
United States Attorney
CRAIG J. GABRIEL
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204
(503) 727-1107

            Attorneys for Plaintiff

KENDRA M. MATTHEWS
Boise Matthews LLP
Sixth+Main
1050 S.W. Sixth Avenue
Suite 1400
Portland, OR 97204-1174
(503) 228-0487

            Attorneys for Defendant

1    - OPINION AND ORDER
BROWN, Senior Judge.

      This matter comes before the Court on Defendant Angeledith

Saramaylene Smith’s First Amended Motion (#283) Under 28 U.S.C.

§ 2255 to Vacate, Set Aside or Correct Sentence by A Person in

Federal Custody.   For the reasons that follow, the Court DENIES

Defendant’s Motion and DECLINES to issue a Certificate of

Appealability.



                            BACKGROUND

      On October 11, 2012, Defendant Angeledith Saramaylene Smith

and Tana Chris Lawrence were charged in an Indictment with Murder

in the First Degree.   Specifically, the Indictment alleged on

September 29, 2012, Smith and Lawrence “with malice aforethought,

did unlawfully kill Faron Lynn Kalama . . . in the perpetration

of, or in the attempt to perpetrate, kidnapping, aggravated

sexual abuse, sexual abuse, and burglary” in violation of 18

U.S.C. §§ 1111, 1201 (a)(2), 224l(a), 2242 and Oregon Revised

Statutes § 164.225.

      On November 6, 2012, Smith and Lawrence were charged in a

Superseding Indictment with Murder in the First Degree on the

same grounds as those stated in the initial Indictment.

      On September 16, 2013, Smith filed a Motion to Dismiss the

Superseding Indictment on various grounds including that the

Oregon burglary statute is not a permissible predicate for felony


2   - OPINION AND ORDER
murder charged under 18 U.S.C. §§ 1111 and 1153.

      On October 17, 2013, Smith and Lawrence were charged in a

Second Superseding Indictment with two counts of Murder in the

First Degree.   Count One alleged on September 29, 2012, Smith and

Lawrence

           with malice aforethought, did unlawfully kill
           Faron Lynn Kalama, in the perpetration of, or in
           the attempt to perpetrate, Burglary in the First
           Degree, in violation of Oregon Revised Statute
           164.225, that is:

                (a) In the District of Oregon . . .
                defendants LAWRENCE and SMITH . . . did
                unlawfully and knowingly enter and remain in
                a dwelling located at 2237 Elliot Heights,
                Warm Springs, Oregon, with intent to commit a
                crime therein, that is, Assault With A
                Dangerous Weapon With Intent To Do Bodily
                Harm, in violation of 18 U.S.C. § 113(a)(3);

           All in violation of 18 U.S.C. §§ 1111, 1153, 2.

Count Two alleged on September 29, 2012, Smith and Lawrence

           with malice aforethought, did unlawfully kill
           Faron Lynn Kalama, in the perpetration of, or in
           the attempt to perpetrate, kidnapping, in
           violation of 18 U.S.C. § 120l(a)(2), that is:

                (a) In the District of Oregon . . .
                defendants LAWRENCE and SMITH . . . did
                unlawfully seize, confine, kidnap, abduct,
                and carry away Faron Lynn Kalama and held her
                for a benefit;

           All in violation of 18 U.S.C. §§ 1111, 1153, 2.

      On November 1, 2013, the government filed its Response to

Smith’s Motion to Dismiss and advised the Court that Smith’s

objections to the Superseding Indictment had been resolved by the


3   - OPINION AND ORDER
Second Superseding Indictment except for Smith’s assertion that

the Oregon burglary statute is not a permissible predicate for

felony murder charged under 18 U.S.C. §§ 1111 and 1153.

      On November 14, 2013, the Court entered an Order in which it

noted the parties had advised the Court that Smith’s Motion to

Dismiss the Superseding Indictment was moot.   The Court,

therefore, set a briefing schedule for any motions against the

Second Superseding Indictment.

      Also on November 14, 2013, Smith and Lawrence were charged

in a Third Superseding Indictment with three counts of Murder in

the First Degree.   Count One alleges on September 29, 2012, Smith

and Lawrence

           with malice aforethought, did unlawfully kill
           Faron Lynn Kalama, in the perpetration of, or in
           the attempt to perpetrate, Burglary in the First
           Degree, in violation of Oregon Revised Statute
           164.225, that is:

                (a) In the District of Oregon . . .
                defendants LAWRENCE and SMITH . . . did
                unlawfully and knowingly enter and remain in
                a dwelling located at 2237 Elliot Heights,
                Warm Springs, Oregon, with intent to commit a
                crime therein, that is, Assault With A
                Dangerous Weapon With Intent To Do Bodily
                Harm, in violation of 18 U.S.C. § 113(a)(3);

           All in violation of 18 U.S.C. §§ 1111, 1153, 2.

Count Two alleges on September 29, 2012, “at a time separate and

subsequent to the offense described in Count 1,” Smith and

Lawrence

           with malice aforethought, did unlawfully kill

4   - OPINION AND ORDER
           Faron Lynn Kalama, in the perpetration of, or in
           the attempt to perpetrate, Burglary in the First
           Degree, in violation of Oregon Revised Statute
           164.225, that is:

                (a) In the District of Oregon . . .
                defendants LAWRENCE and SMITH . . . did
                unlawfully and knowingly enter and remain in
                a dwelling located at 2237 Elliot Heights,
                Warm Springs, Oregon, with intent to commit a
                crime therein, that is, Assault With A
                Dangerous Weapon With Intent To Do Bodily
                Harm, in violation of 18 U.S.C. § 113(a)(3);

           All in violation of 18 U.S.C. §§ 1111, 1153, 2.

Count Three alleges on September 29, 2012, Smith and Lawrence

           with malice aforethought, did unlawfully kill
           Faron Lynn Kalama, in the perpetration of, or in
           the attempt to perpetrate, kidnapping, in
           violation of 18 U.S.C. § 120l(a)(2), that is:

                (a) In the District of Oregon . . .
                defendants LAWRENCE and SMITH . . . did
                unlawfully seize, confine, kidnap, abduct,
                and carry away Faron Lynn Kalama and held her
                for a benefit;

           All in violation of 18 U.S.C. §§ 1111, 1153, 2.

      On November 18, 2013, the Court held an arraignment hearing

on the Third Superseding Indictment and set a briefing schedule

for any motions against the Third Superseding Indictment.

      On December 5, 2013, before the deadline for any motions

against the Third Superseding Indictment had passed, Smith pled

guilty to the third count of Murder in the First Degree.

      On April 16, 2014, the Court held a sentencing hearing,

granted the government’s Motion to Dismiss Counts One and Two of

the Third Superseding Indictment as to Smith, and sentenced Smith

5   - OPINION AND ORDER
to a term of life imprisonment.

      On April 17, 2014, the Court entered a Judgment.

      On May 1, 2014, Smith filed a Notice of Appeal to the Ninth

Circuit.

      On January 14, 2016, the Ninth Circuit issued a Mandate

affirming Smith’s sentence and conviction.

      On April 7, 2016, Smith filed a Petition for Writ of

Certiorari to the United States Supreme Court.

      On May 23, 2016, the Supreme Court denied Smith’s Petition

for Writ of Certiorari.

      On May 1, 2017, Smith filed a Motion (#248) Under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence on the ground of

ineffective assistance of counsel.

      On January 11, 2018, Smith filed a First Amended Motion

(#248) Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence on the ground of ineffective assistance of counsel.    The

Court took this matter under advisement on June 24, 2019.



                             STANDARDS

      28 U.S.C. § 2255 provides in pertinent part:

           A prisoner in custody under sentence of a court
           established by Act of Congress claiming the right
           to be released upon the ground that the sentence
           was imposed in violation of the Constitution or
           laws of the United States, or that the court was
           without jurisdiction to impose such sentence, or
           that the sentence was in excess of the maximum
           authorized by law, or is otherwise subject to

6   - OPINION AND ORDER
           collateral attack, may move the court which
           imposed the sentence to vacate, set aside or
           correct the sentence.

                                 * * *

           If the court finds that the judgment was rendered
           without jurisdiction, or that the sentence imposed
           was not authorized by law or otherwise open to
           collateral attack, or that there has been such a
           denial or infringement of the constitutional
           rights of the prisoner as to render the judgment
           vulnerable to collateral attack, the court shall
           vacate and set the judgment aside and shall
           discharge the prisoner or resentence him or grant
           a new trial or correct the sentence as may appear
           appropriate.

      Although "the remedy [under § 2255] is . . . comprehensive,

it does not encompass all claimed errors in conviction and

sentencing. . . .   Unless the claim alleges a lack of

jurisdiction or constitutional error, the scope of collateral

attack [under § 2255] has remained far more limited."     United

States v. Addonizio, 442 U.S. 178, 185 (1979).



                            DISCUSSION

      Smith moves to vacate her conviction and sentence on the

ground that she received ineffective assistance of counsel and

asserts eighteen bases for her claim.    Specifically, Smith

alleges counsel provided ineffective assistance when they

      1.   failed to file a motion to dismiss the Third

           Superseding Indictment in order to assert that all

           counts of the Third Superseding Indictment failed to


7   - OPINION AND ORDER
           allege an offense;

      2.   recommended “Smith plead guilty to Count Three under

           the terms outlined in her plea agreement . . . because

           Count Three, as alleged in the Third Superseding

           Indictment, failed to allege an offense”;

      3.   “failed to move for an arrest of judgment under Federal

           Rules of Criminal Procedure . . . 34, after the change

           of plea, asserting that the case should be dismissed

           because Count Three failed to state an offense”;

      4.   advised Smith “to plead guilty pursuant to a plea

           agreement in which the government could ask for no more

           than 35 years of imprisonment without adequately

           understanding or advising defendant Smith of the risk

           that the court would impose a sentence of life

           imprisonment”;

      5.   failed to negotiate a plea agreement in which Smith

           would not have to waive her right to an appeal in the

           event the Court imposed a sentence of life

           imprisonment;

      6.   “failed to negotiate a plea agreement under Federal

           Rules of Criminal Procedure, Rule 11(c)(1)(C), that

           would have bound . . . Smith’s guilty plea to an

           agreement by the Court to impose a sentence within a

           term of years, as opposed to life imprisonment”;


8   - OPINION AND ORDER
      7.    “failed to object to the government’s breach of the

            plea agreement at sentencing when it compared . . .

            Smith’s case unfavorably with other cases in the

            District of Oregon, described . . . Smith’s conduct as

            worse than that of other defendants in the district,

            and made other statements that contradicted its promise

            and obligation to sincerely argue for imposition of no

            more than 35 years’ imprisonment”;

      8.    failed to consider the possibility that the Court would

            impose a sentence above the maximum term recommended by

            the government;

      9.    “failed to object to the government presenting partial

            sentencing information about other cases in the

            District of Oregon, failed to request more information

            about those cases, failed to request more time to

            address those cases, and failed to adequately address

            those cases at sentencing”;

      10.   “failed to object to the Court’s separate request for

            sentencing materials from other cases in the District

            of Oregon”;

      11.   “failed to object to the Court’s reliance on its own

            memory and recollection of the details from other

            murder cases in the District of Oregon as a basis for

            its conclusion that [Smith’s] case was not sufficiently


9   - OPINION AND ORDER
           similar to those other cases to justify a sentence of

           less than life imprisonment”;

     12.   “failed to obtain and present to the Court . . .

           sentencing data that would have provided the Court with

           a meaningful basis of comparison when the Court was

           determining what sentence to impose”;

     13.   “[w]hen, at sentencing, the Court’s statements made it

           plain that the Court considered defendants’ conduct

           worse than that of others convicted of First Degree

           Murder in the District of Oregon, defense counsel

           failed to move for a continuance on the basis that the

           defense had not had a fair or meaningful opportunity to

           understand, evaluate, and present information about

           those cases”;

     14.   “failed to advise the Court that because attorney

           Winemiller had represented one of the defendants the

           Court was comparing to . . . Smith, ethical

           restrictions precluded the defense from engaging in a

           full and fair comparison of the two defendants, putting

           defendant Smith in a constitutionally untenable

           disadvantage”;

     15.   “invited a comparison to Oregon law in defendant

           Smith’s sentencing submission and then pursued that

           comparison at sentencing”;


10 - OPINION AND ORDER
     16.   failed to argue on appeal that “the government’s breach

           of a plea agreement warranted remand for re-sentencing

           before a different judge”;

     17.   failed to argue on appeal that “the ‘harmless error’

           rule did not apply to the law of contractual plea

           agreements and by failing to petition the appellate

           court for reconsideration or en banc review after it

           affirmed the sentence”; and

     18.   “[t]o the extent that this Court were to conclude that

           the constitutional deprivations viewed individually

           were harmless, not prejudicial, or otherwise not

           warranting relief, it must conclude that the cumulative

           effect of the multiplicity of errors (in any

           combination) does.”

     The government asserts the Court should deny Smith’s Motion

in its entirety.

I.   Standards

     The Supreme Court has established a two-part test to

determine whether a defendant has received constitutionally

deficient assistance of counsel.   Premo v. Moore, 131 S. Ct. 733,

739 (2011).   See also Strickland v. Washington, 466 U.S. 668,

678, 687 (1984).   Under this test a defendant must not only prove

counsel's assistance was deficient, but also that the deficient

performance prejudiced the defense.      Premo, 131 S. Ct. at 739.


11 - OPINION AND ORDER
See also Sexton v. Cozner, 679 F.3d 1150, 1159 (9th Cir. 2012);

Ben–Sholom v. Ayers, 674 F.3d 1095, 1100 (9th Cir. 2012).

       “To prove deficiency of performance, the defendant must show

counsel made errors so serious that performance fell below an

objective standard of reasonableness under prevailing

professional norms.”     Mak v. Blodgett, 970 F.2d 614, 618 (9th

Cir. 1992)(citing Strickland, 466 U.S. at 687-88)).     See also

Sexton, 679 F.3d at 1159 (citing Premo, 131 S. Ct. at 739).        The

court must inquire “whether counsel's assistance was reasonable

considering all the circumstances” at the time of the assistance.

Strickland, 466 U.S. at 688.     See also Detrich v. Ryan, 677 F.3d

958, 973 (9th Cir. 2012).    There is a strong presumption that

counsel's assistance was adequate.     Strickland, 466 U.S. at 689.

See also Sexton, 679 F.3d at 1159.

       To prove prejudice “[t]he defendant must show that there is

a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different.”

Strickland, 466 U.S. at 694.     See also Sexton, 679 F.3d at 1159-

60.    “A reasonable probability is a probability sufficient to

undermine confidence in the outcome.”     Strickland, 466 U.S. at

695.    See also Sexton, 679 F.3d at 1160.

       The court “need not determine whether counsel's performance

was deficient before examining the prejudice suffered by the

defendant.”    Strickland, 466 U.S. at 697.   See also Heishman v.


12 - OPINION AND ORDER
Ayers, 621 F.3d 1030, 1036 (9th Cir. 2010).    “If it is easier to

dispose of an ineffectiveness claim on the ground of lack of

sufficient prejudice, . . . that course should be followed.”

Strickland, 466 U.S. at 697.     See also Heishman, 621 F.3d at

1036.



                              DISCUSSION

        As noted, Smith alleges 18 bases for her claim of

ineffective assistance of counsel.

I.      Ineffective Assistance Claims Based on the Indictments

        As noted, Smith alleges trial counsel1 provided ineffective

assistance when they failed to file a motion to dismiss the Third

Superseding Indictment on the ground that none of the counts

alleged an offense.     Specifically, Smith asserts defense counsel

“should have argued that neither Oregon’s burglary statute,

ORS 164.225, nor the federal kidnapping statute at 18 U.S.C.

§ 1201(a)(2), may be a predicate felony to support a conviction

for Felony Murder under 18 U.S.C. § 1111(a).”

        A.   Oregon Revised Statutes § 164.225 as a Predicate to
             Felony Murder

             In Counts One and Two of the Third Superseding

Indictment the government alleged Smith and Lawrence “with malice



        1
       Smith was represented by Kristen Winemiller and Lisa
Maxfield at all times before her appeal.

13 - OPINION AND ORDER
aforethought, did unlawfully kill Faron Lynn Kalama, in the

perpetration of, or in the attempt to perpetrate, Burglary in the

First Degree, in violation of Oregon Revised Statute 164.225.”

Smith asserts counsel provided ineffective assistance when they

failed to assert Oregon’s burglary statute is not a predicate

felony that can support a conviction for felony murder under

§ 1111(a).

             The government asserts defense counsel was not

ineffective for failing to assert Oregon’s burglary statute was

not a predicate felony that could support a conviction for felony

murder because it was not until nearly three years after the

government filed the Third Superseding Indictment that the Ninth

Circuit held state burglary statutes could be too broad to

support burglary as a predicate to federal felony murder.     See

United States v. Reza-Ramos, 816 F.3d 1110 (9th Cir. 2016).

             The Ninth Circuit has made clear that counsel are not

ineffective for failing to anticipate a decision in a later case.

See, e.g., Styers v. Schriro, 547 F.3d 1026, 1032 (9th Cir. 2008)

(“Styers relies almost exclusively on our decision in Daniels v.

Woodford, 428 F.3d 1181 (9th Cir. 2005). . . .    However, Daniels

was issued almost fifteen years after Styers' voir dire

proceedings. . . .    As such, Styers cannot rest his ineffective

assistance of counsel claim on Daniels.”); Lowry v. Lewis, 21

F.3d 344, 346 (9th Cir. 1994)(holding an attorney is not


14 - OPINION AND ORDER
ineffective for failing to anticipate a decision in a later

case).

             Because the Ninth Circuit did not hold until three

years after the government filed the Third Superseding Indictment

that state burglary statutes could be too broad to support

burglary as a predicate to federal felony murder, the Court

concludes defense counsel’s performance did not fall below an

objective standard of reasonableness under the then-existing

prevailing professional norms when they failed to challenge the

Third Superseding Indictment on the ground that Oregon’s burglary

statute is too broad to be a predicate felony that can support a

conviction for felony murder under § 1111(a).    Accordingly, the

Court concludes defense counsel was not ineffective when they

failed to challenge the Third Superseding Indictment on that

ground.

     B.      Kidnapping under 18 U.S.C. § 1201 as a Predicate to
             Felony Murder

             Smith also asserts her counsel was ineffective when

they failed to file a motion to dismiss Count Three of the Third

Superseding Indictment on the ground that the federal kidnapping

statute, 18 U.S.C. § 1201(a)(2), is not a predicate felony that

can support a conviction for Felony Murder under 18 U.S.C.

§ 1111(a).    Specifically, Smith contends although Congress added

kidnapping to the list of predicate crimes in the Felony Murder

statute, 18 U.S.C. § 1111(a), that list does not reference 18

15 - OPINION AND ORDER
U.S.C. § 1201.   According to Smith, therefore, Congress intended

only generic kidnapping to qualify as a predicate felony to

support a charge of felony murder.   Smith notes the Ninth Circuit

has concluded “the generic definition of kidnapping encompasses,

at a minimum, the concept of a ‘nefarious purpose[]’ motivating

restriction of the victim’s liberty.”     United States v. Gonzalez-

Perez, 472 F.3d 1158, 1161 (9th Cir. 2007).    Federal kidnapping

under § 1201, however, only requires the kidnapping to be “for a

benefit.”   Smith asserts because the Third Superseding Indictment

alleged only § 1201 as the predicate offense for the charge of

felony murder and, and, therefore, it alleged only that Lawrence

and Smith kidnapped Kalama “for a benefit,” the Third Superseding

Indictment failed to allege an offense.    According to Smith,

therefore, defense counsel was ineffective when they failed to

move to dismiss the Third Count on this basis.

            The government, however, asserts there was not any

authority that indicated kidnapping under § 1201 could not serve

as a predicate offense to felony murder at the time of the Third

Superseding Indictment.   Moreover, the government asserts Smith

could not have established prejudice in any event because if

defense counsel had moved to dismiss the Third Count on that

basis, the government would have amended the Third Superseding

Indictment to allege nefarious purpose, which is supported by the

evidence.


16 - OPINION AND ORDER
           The Court concludes it was not entirely clear in 2013

whether kidnapping under § 1201 could serve as a predicate

offense to felony murder.    The Court, however, concludes Smith

has not established “there is a reasonable probability that, but

for counsel's [alleged] error[], the result of the proceeding

would have been different.”    As noted, the government has made

clear that if defense counsel had moved to dismiss the Third

Court on the ground that § 1201 could not serve as a predicate

offense to felony murder, the government would have amended the

Third Superseding Indictment to allege generic kidnapping as the

predicate offense and to allege a “nefarious purpose” for the

kidnapping.    In addition, based on the record before the Court at

the time of the Third Superseding Indictment, the Court would

have concluded the facts supported an allegation of nefarious

purpose.

             Accordingly, the Court concludes defense counsel was

not ineffective when they failed to challenge the Third

Superseding Indictment on the ground that § 1201 could not serve

as a predicate offense to felony murder.

II.   Ineffective Assistance Claims Based on the Plea Agreement

      Smith alleges a number of ineffective-assistance claims

based on defense counsel’s performance during the plea-agreement

process.    Specifically, Smith alleges defense counsel were

ineffective when they:


17 - OPINION AND ORDER
     1.   recommended “Smith plead guilty to Count Three under

          the terms outlined in her plea agreement . . . because

          Count Three, as alleged in the Third Superseding

          Indictment, failed to allege an offense”;

     2.   “failed to move for an arrest of judgment under Federal

          Rules of Criminal Procedure . . . 34, after the change

          of plea, asserting that the case should be dismissed

          because Count Three failed to state an offense”;

     3.   advised Smith “to plead guilty pursuant to a plea

          agreement in which the government could ask for no more

          than 35 years of imprisonment without adequately

          understanding or advising defendant Smith of the risk

          that the court would impose a sentence of life

          imprisonment”;

     4.   failed to negotiate a plea agreement in which Smith

          would not have to waive her right to an appeal in the

          event the Court imposed a sentence of life

          imprisonment; and

     5.   “failed to negotiate a plea agreement under Federal

          Rules of Criminal Procedure, Rule 11(c)(1)(C), that

          would have bound . . . Smith’s guilty plea to an

          agreement by the Court to impose a sentence within a

          term of years, as opposed to life imprisonment.”




18 - OPINION AND ORDER
     A.    Background

           On December 5, 2013, Smith pled guilty to Count Three

of the Third Superseding Indictment.   Under the Plea Agreement

the government agreed to dismiss Counts One and Two of the Third

Superseding Indictment against Smith; to recommend a three-level

downward adjustment for acceptance of responsibility under United

States Sentencing Guideline (U.S.S.G.) § 3E1.1; to file a motion

for a U.S.S.G. § 5K1.12 downward departure based on Smith’s

cooperation; and to recommend “a sentence of no longer than 35

years (420 months) in prison.”   Smith agreed not to ask the Court

to impose a sentence of less than 25 years, waived her right to

appeal her conviction and sentence on any grounds “except for a

claim that the sentence imposed exceed[ed] the statutory

maximum,” and waived her right to file a collateral attack on her

sentence on any ground other than ineffective assistance of

counsel.   Both parties agreed the Plea Agreement was made

pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), and,

therefore, the sentencing “recommendation[s] or request[s] [did]

not bind the court.”

           The Plea Petition signed by Smith noted the “Court is

not bound to follow an agreement the parties have reached.    I am


     2
       U.S.S.G. § 5K1.1 provides: “Upon motion of the government
stating that the defendant has provided substantial assistance in
the investigation or prosecution of another person who has
committed an offense, the court may depart from the guidelines.”

19 - OPINION AND ORDER
not entitled to withdraw my guilty pleas if the Court does not

follow our plea agreement.”   The Plea Petition also noted the

maximum sentence

          that can be imposed for the crime to which I am
          pleading guilty is life imprisonment.

                                  * * *

          My attorney has discussed with me the Federal
          Sentencing Guidelines, which are advisory and not
          mandatory. As I understand it, the Court will
          consider the factors listed in 18 U.S.C. §3553(a),
          along with the advisory guideline range
          established by the United States Sentencing
          Guidelines (USSG), to determine a reasonable
          sentence that does not exceed the statutory
          maximum. If my attorney or any other person has
          calculated an advisory guideline range for me, I
          know that this is only a prediction and that it is
          the judge who makes the final decision as to the
          guideline range, the degree to which other factors
          weigh upon her decision and the sentence to be
          imposed. I understand that the factors the Court
          will consider, under 18 U.S.C. §3553(a), include
          the nature and circumstances of the offense, my
          personal history and characteristics, the goals of
          punishment, deterrence, protection and
          rehabilitation that sentencing is meant to
          achieve, and what sentence is reasonable under the
          totality of the circumstances.

Plea Pet. (Docket #134) at ¶¶ 10, 13.

          At the December 5, 2013, change-of-plea hearing Smith

advised the Court that she had spent enough time with her

attorney to understand the nature and seriousness of the charge

against her, to understand the evidence the government had to

support the charges, and to discuss her options including her

right to go to trial.    The Court also engaged in the following


20 - OPINION AND ORDER
discussion with Smith:

          THE COURT:     As counsel noted, Murder in the First
                         Degree carries a mandatory sentence of
                         life in prison unless the Government
                         makes a motion for a sentence less than
                         life. If the Government makes such a
                         motion, then I have the authority to
                         impose a sentence less than life. Do
                         you understand?

          THE DEFENDANT: Yes, your Honor.

          THE COURT:     So one thing you've bargained for here
                         is that the Government's agreed to make
                         that motion to open the door so that I
                         . . . have the authority to consider
                         whether a sentence other than life
                         should be imposed. Do you understand?

          THE DEFENDANT: Yes, your Honor.

          THE COURT:     But the agreement in no way guarantees
                         to you a sentence of any kind. Do you
                         understand that?

          THE DEFENDANT: Yes, I do, your Honor.

          THE COURT:     So the agreement is actually between you
                         and the prosecutor's office, but not the
                         Court. I'm not allowed to negotiate
                         with you or to bargain with you or to
                         make you any promises or assurances,
                         except to tell you that I will do my
                         best to fulfill my oath to impose what
                         is required by law, which is a
                         reasonable sentence. . . . Do you
                         understand?

          THE DEFENDANT: Yes, I do, your Honor.

                                    * * *

          THE COURT:     So under this agreement, the
                         Government's promising to dispose of all
                         of the other charges in exchange for
                         your guilty plea, to recommend a
                         sentence no higher than 35 years, and in

21 - OPINION AND ORDER
                          return, among other things, you're
                          agreeing to ask for a sentence no lower
                          than 25 years. . . . Do you understand?

           THE DEFENDANT: Yes, I do, your Honor.

                                    * * *

           THE COURT:     So . . . you don't have any right to
                          appeal. There's no condition under
                          which you'll be able to challenge this
                          in a higher court. Do you understand?

           THE DEFENDANT: Yes, I do, your Honor.

           THE COURT:     You're also giving up the right to bring
                          what's called a collateral attack,
                          post-conviction relief. Our
                          Constitution recognizes that people who
                          are sitting in custody in a federal
                          prison have the right to complain if
                          they can make the case that there was
                          somehow a violation of their
                          constitutional rights that led to the
                          confinement. You're giving up the right
                          to make that kind of challenge, too,
                          except on grounds you're not permitted
                          to give up. The most often-cited ground
                          for post-conviction relief is so-called
                          ineffective assistance of counsel.
                          Blaming the lawyers for the process that
                          resulted in whatever sentence. Do you
                          understand?

           THE DEFENDANT: Yes.

Def.’s First Am. Mot. to Vacate, Ex. 105 at 14-19.   The Court

found Smith was fully competent; was making a “a knowing,

intelligent, and voluntary waiver of [her] rights”; and her

guilty plea was “knowing, intelligent, and voluntary.”   Id. at

34.   The Court also found there was a sufficient “factual basis

to find [Smith] guilty of Murder in the First Degree as alleged


22 - OPINION AND ORDER
in Count 3 on the felony murder charge that the Government has

expressed.”   Id.

     B.   Standards

           "Defendants’ . . . Sixth Amendment right to counsel

. . . extends to the plea-bargaining process."    Lafler v. Cooper,

566 U.S. 156, 162 (2012)(citation omitted).    See also Padilla v.

Ky., 559 U.S. 356, 364 (2010)(same).    Accordingly, “[d]uring plea

negotiations defendants are 'entitled to the effective assistance

of competent counsel.'"    Lafler, 566 U.S. at 162 (quoting McMann

v. Richardson, 397 U.S. 759, 771 (1970)).

           "In Hill, the Court held 'the two-part Strickland v.

Washington test applies to challenges to guilty pleas based on

ineffective assistance of counsel.’”    Lafler, 566 U.S. at 162

(quoting Hill v. Lockhart, 474 U.S. 52, 58 (1985)).    In Missouri

v. Frye the Supreme Court made clear that “the standard laid out

in Hill” continues to apply when a defendant asserts ineffective

assistance of counsel at the plea stage “led him to accept a plea

offer as opposed to proceeding to trial.” 566 U.S. 134, 147

(2012).   See also Lafler, 566 U.S. at 162-63 (contrasts facts in

Lafler to circumstances in Hill in which ineffective assistance

of counsel led the defendant to plead guilty rather than to

proceed to trial).    Thus, when evaluating a claim of ineffective

assistance of counsel based on an allegation that counsel's

ineffective performance led the defendant to plead guilty rather


23 - OPINION AND ORDER
than to proceed to trial, the Court must determine whether the

defendant has shown “‘there is a reasonable probability that, but

for counsel's errors, [the defendant] would not have pleaded

guilty and would have insisted on going to trial.’”        Lafler, 566

U.S. at 162 (quoting Hill, 474 U.S. at 59).

              "A reasonable probability is a probability sufficient

to undermine confidence in the outcome."        Strickland, 466 U.S. at

695.     See also Smith v. Almada, 640 F.3d 931, 940 (9th Cir.

2011).      In addition, the test to determine the validity of a

guilty plea remains “whether the plea represents a voluntary and

intelligent choice among the alternative courses of action open

to the defendant.”      Hill, 474 U.S. at 56.    See also Mahoney, 611

F.3d at 988.

       C.     Failures Related to Sufficiency of the Indictment

              As noted, Smith asserts defense counsel was ineffective

when they “failed to move for an arrest of judgment under Federal

Rules of Criminal Procedure . . . 34, after the change of plea,

asserting that the case should be dismissed because Count Three

failed to state an offense” and when they recommended Smith plead

guilty to Count Three “because Count Three, as alleged in the

Third Superseding Indictment, failed to allege an offense.”

              The Court has already concluded defense counsel was not

ineffective when they failed to move to dismiss the Third

Superseding Indictment on the ground that it failed to allege an


24 - OPINION AND ORDER
offense.   For the same reasons, the Court concludes defense

counsel was not ineffective when they failed to move for an

arrest of judgment under Rule 34 or when they recommended Smith

plead guilty to Count Three of the Third Superseding Indictment.

     D.    Failures of Plea Negotiation

           Smith asserts defense counsel made “numerous errors in

negotiating the plea agreement.”   Specifically, Smith asserts

defense counsel provided ineffective assistance of counsel when

they advised Smith “to plead guilty pursuant to a plea agreement

in which the government could ask for no more than 35 years of

imprisonment without adequately understanding or advising

defendant Smith of the risk that the court would impose a

sentence of life imprisonment”; failed to negotiate a plea

agreement in which Smith would not have to waive her right to an

appeal in the event the Court imposed a sentence of life

imprisonment; and/or “failed to negotiate a plea agreement under

Federal Rules of Criminal Procedure, Rule 11(c)(1)(C), that would

have bound . . . Smith’s guilty plea to an agreement by the Court

to impose a sentence within a term of years, as opposed to life

imprisonment.”

           1.    Adequate Understanding of Risk of Life
                 Imprisonment

                 As noted, Smith asserts defense counsel provided

ineffective assistance of counsel when they advised Smith “to



25 - OPINION AND ORDER
plead guilty pursuant to a plea agreement in which the government

could ask for no more than 35 years of imprisonment without

adequately understanding or advising defendant Smith of the risk

that the court would impose a sentence of life imprisonment.”

                 Even if defense counsel failed to understand or to

advise Smith of the risk that the Court could impose a life

sentence, which is questionable, the record reflects Smith was

adequately advised of this risk both in the language of the Plea

Agreement and by the Court.   As noted, the Plea Agreement

provided the “Court is not bound to follow an agreement the

parties have reached” and that “the maximum sentence that can be

imposed for the crime to which I am pleading guilty is life

imprisonment.”   In addition, the Court was very clear at Smith’s

plea hearing about the fact that the maximum sentence for the

crime to which Smith pled guilty was life imprisonment and that

the Court did not have to follow the Plea Agreement.   As noted,

the Court advised Smith:

                 Murder in the First Degree carries a mandatory
                 sentence of life in prison unless the Government
                 makes a motion for a sentence less than life. If
                 the Government makes such a motion, then I have
                 the authority to impose a sentence less than life
                 . . . . [O]ne thing you've bargained for here is
                 that the Government's agreed to make that motion
                 to open the door so that I . . . have the
                 authority to consider whether a sentence other
                 than life should be imposed. . . . But the
                 agreement in no way guarantees to you a sentence
                 of any kind. . . . [T]he agreement is actually
                 between you and the prosecutor's office, but not
                 the Court. I'm not allowed to negotiate with you

26 - OPINION AND ORDER
                 or to bargain with you or to make you any promises
                 or assurances, except to tell you that I will do
                 my best to fulfill my oath to impose what is
                 required by law, which is a reasonable sentence.

Def.’s First Am. Mot. to Vacate, Ex. 105 at 14.   Smith indicated

she understood the crime to which she was pleading guilty had a

maximum sentence of life imprisonment, that the Court did not

have to follow the Plea Agreement, and that she was not

guaranteed a sentence “of any kind.”   Thus, even if defense

counsel did not adequately understand or advise Smith that there

was a risk that the Court could impose a sentence of life

imprisonment, Smith has not established she was prejudiced by

counsel’s failure because Smith was thoroughly advised by the

Court and by the terms of the Plea Agreement that the Court was

not bound by its terms and that the Court could impose a life

sentence.

            Accordingly, the Court concludes defense counsel was

not ineffective when they advised Smith to plead guilty even if

they failed to advise “defendant Smith of the risk that the court

would impose a sentence of life imprisonment.”

            2.   Plea Negotiations

                 Smith alleges she received ineffective assistance

of counsel when they failed to negotiate a plea agreement in

which Smith “would not have to waive her right to an appeal in

the event the Court imposed a sentence of life imprisonment”

and/or “failed to negotiate a plea agreement under Federal Rules

27 - OPINION AND ORDER
of Criminal Procedure, Rule 11(c)(1)(C), that would have bound

. . . Smith’s guilty plea to an agreement by the Court to impose

a sentence within a term of years, as opposed to life

imprisonment.”

          The Supreme Court has made clear that “defendants have

‘no right to be offered a plea . . . nor a federal right that the

judge accept it.’”    Lafler, 566 U.S. at 168 (quoting Frye, 566

U.S. at 148).    Defense counsel, therefore, was not required to

negotiate a plea, to negotiate specific plea terms, or to

negotiate a specific kind of plea.   In addition, appellate

waivers are regularly included in plea deals and “are supported

by public policy considerations.”    United States v. Lopez

Sanchez, No. 2:14-CR-00245-KJM, 2018 WL 1305730, at *3 (E.D. Cal.

Mar. 13, 2018)(citing United States v. Littlefield, 105 F.3d 527,

530 (9th Cir. 1997)(“We have repeatedly noted that public policy

strongly supports plea agreements that include an appeal

waiver.”)).   In addition, according to the government, the appeal

waiver “formed an integral part of the quid pro quo that provided

Smith [with] substantial benefits”; i.e., the government’s

agreement to move for a sentence less than life imprisonment and

to drop Counts One and Two of the Third Superseding Indictment.

The government notes in its Response to Smith’s Motion that if

defense counsel had “sought an appellate waiver more favorable to

Smith or a plea under Rule 11(c)(1)(C), Smith likely would have


28 - OPINION AND ORDER
received a less favorable plea deal.”

             On this record the Court finds defense counsel’s

failure to negotiate (1) a plea agreement in which Smith did not

have to waive her right to appeal in the event the Court imposed

a sentence of life imprisonment and/or (2) a plea agreement under

Rule 11(c)(1)(C) did not fall “below an objective standard of

reasonableness.”    Accordingly, the Court concludes defense

counsel was not ineffective when they failed to negotiate such a

plea agreement.

III. Ineffective Assistance Claims Based on Sentencing

     Smith asserts defense counsel committed numerous errors at

sentencing.    Specifically, Smith asserts defense counsel erred

when they:

     1.      “failed to object to the government’s breach of the

             plea agreement at sentencing when it compared . . .

             Smith’s case unfavorably with other cases in the

             District of Oregon, described . . . Smith’s conduct as

             worse than that of other defendants in the district,

             and made other statements that contradicted its promise

             and obligation to sincerely argue for imposition of no

             more than 35 years’ imprisonment”;

     2.      failed to consider the possibility that the Court would

             impose a sentence above the maximum term recommended by

             the government;


29 - OPINION AND ORDER
     3.   “failed to object to the government presenting partial

          sentencing information about other cases in the

          District of Oregon, failed to request more information

          about those cases, failed to request more time to

          address those cases, and failed to adequately address

          those cases at sentencing”;

     4.   “failed to object to the Court’s separate request for

          sentencing materials from other cases in the District

          of Oregon”;

     5.   “failed to object to the Court’s reliance on its own

          memory and recollection of the details from other

          murder cases in the District of Oregon as a basis for

          its conclusion that [Smith’s] case was not sufficiently

          similar to those other cases to justify a sentence of

          less than life imprisonment”;

     6.   “failed to obtain and present to the Court . . .

          sentencing data that would have provided the Court with

          a meaningful basis of comparison when the Court was

          determining what sentence to impose”;

     7.   “[w]hen, at sentencing, the Court’s statements made it

          plain that the Court considered defendants’ conduct

          worse than that of others convicted of First Degree

          Murder in the District of Oregon, defense counsel

          failed to move for a continuance on the basis that the


30 - OPINION AND ORDER
          defense had not had a fair or meaningful opportunity to

          understand, evaluate, and present information about

          those cases”;

     8.   “failed to advise the Court that because attorney

          Winemiller had represented one of the defendants the

          Court was comparing to . . ., ethical restrictions

          precluded the defense from engaging in a full and fair

          comparison of the two defendants, putting defendant

          Smith in a constitutionally untenable disadvantage”;

          and

     9.   “invited a comparison to Oregon law in defendant

          Smith’s sentencing submission and then pursued that

          comparison at sentencing.”

     A.   Background

          On March 13, 2014, the Probation Office prepared a

Presentence Report (PSR) in which it recommended the Court to

impose the maximum sentence the government could seek under the

terms of the Plea Agreement (420 months) and suggested the

“brutal torture” employed in the crime indicated the Court should

not grant a variance.

          On April 9, 2014, the government filed a Sentencing

Memorandum in which it identified a number of cases involving

first-degree murder on the Warm Springs Reservation that did not

result in life sentences.


31 - OPINION AND ORDER
             On April 15, 2014, the Court notified the parties that

it had requested the Probation Officer to prepare a report

listing cases within the District of Oregon in which the court

had imposed life sentences.    On April 15, 2014, the Probation

Office provided to the Court and the parties a memorandum

detailing cases in which the court as a whole had imposed life

sentences and cases in which the court had merely imposed lengthy

sentences.

             On April 16, 2014, the Court held a sentencing hearing

for Smith and Lawrence.    Smith, Lawrence, and the government

requested the Court to hear a sentencing presentation on behalf

of Lawrence without the presence of Smith and then a separate

proceeding on behalf of Smith without the presence of Lawrence.

The Court approved the parties’ request.    Accordingly, counsel

for Smith and Lawrence made separate sentencing presentations

with only the pertinent defendant present, and the government

made separate presentations for Smith and Lawrence as well.      At

the conclusion of all of the presentations the Court sentenced

Smith and Lawrence.

             During the government’s presentation related to

Lawrence’s sentence AUSA Craig Gabriel advised the Court that the

government was moving for a one-level departure under U.S.S.G.

§ 5K1.1 for Lawrence’s substantial assistance and set out the

factual bases for the government’s recommendation.    AUSA Gabriel


32 - OPINION AND ORDER
then reiterated that the government “stand[s] by the plea

agreement” and requested a 32-year sentence for Lawrence.   Def.’s

First Am. Mot. to Vacate, Ex. 106 at 82.   The Court inquired

whether AUSA Gabriel would like to “speak to any comparators

specifically.”   Id.   AUSA Gabriel indicated he wanted to address

comparators, and the Court and AUSA Gabriel then engaged in the

following exchange:

          MR. GABRIEL:    Yes, your Honor. I -- first, with
                          respect to the prior sentences imposed
                          for Murder in the First Degree, I think
                          a sentence of 32 years for Ms. Lawrence
                          falls within the heartland, to use
                          language we used to use, of those cases.

                           We've had cases that have resolved for
                           30 years. Cases that have resolved for
                           35 years, where there were two deaths.
                           A case that resolved for 40 years.

                           But Ms. Lawrence's behavior was -- it
                           was just more heinous. It was more
                           horrific.

          THE COURT:      None of those cases involved prolonged
                          torture.

          MR. GABRIEL:    Right.

          THE COURT:      And what might be called conduct that
                          would qualify for aggravated murder
                          analysis under state law. Conduct in
                          the course of the commission of multiple
                          felony crimes over many hours and on a
                          repeated basis. So this case does seem
                          to stand apart from the others, the
                          other murder cases.

          MR. GABRIEL:    It does. Mr. Williams and I were
                          speaking this morning. We went to the
                          Oregon state code. It's not a relevant
                          factor under 3553(a), but this is

33 - OPINION AND ORDER
                         probably an ag murder case in state
                         court because there was an intent to
                         torture and maim the victim here.

          THE COURT:     And if it was a state prosecution, the
                         state of Oregon, if it had jurisdiction,
                         would have the option to seek the death
                         penalty for such a case?

          MR. GABRIEL:   Correct. If the defendants had been
                         convicted of aggravated murder, the
                         state court judge or the jury would have
                         had three options: Death, life – true
                         life, without parole, or life with the
                         possibility of parole after 30 years,
                         day for day.

          THE COURT:     And so my point, with respect to the
                         reference to the other murder cases
                         . . . all having sentences that you say
                         I should match in that range, involve
                         conduct that was not as egregious, as
                         brutal, or as prolonged as the defendant
                         and Ms. Smith engaged in. So I'm
                         skeptical about the argument that the
                         sentence you're recommending is
                         comparable, because I'm concerned . . .
                         this case really doesn't have a
                         comparator. And, therefore, the Court's
                         duty to avoid unwarranted disparity is
                         an academic one because there really has
                         not been anything reasonably comparable
                         that I know of. Am I missing something
                         there on the facts?

          MR. GABRIEL:   I don't believe you're missing anything
                         on the facts of what happened that day.
                         This is -- at least in the last 14 years
                         -- the worst murder that has come . . .
                         to federal jurisdiction.

          THE COURT:     So if it's the worst of the worst, and
                         appreciating you have a contractual
                         obligation not to argue for more than 35
                         years, or 32 years, I'm still
                         questioning the validity of your
                         argument that the sentence you're
                         recommending is appropriate in part

34 - OPINION AND ORDER
                         because it is comparable to the other
                         sentences, because I don't think it is.

                                   * * *
                         So do you want to comment on the other
                         cases that the Probation Office brought
                         to my attention, where life sentences
                         were imposed and nobody died? Life
                         sentences were imposed in cases of
                         aggravated child pornography, in cases
                         of violent bank robbery, nobody died,
                         and yet life sentences were imposed?

          MR. GABRIEL:   Your Honor, I will comment on those
                         briefly. The facts in those cases speak
                         for themselves. Nobody died.

                         The criminal history of some of these
                         defendants[, however,] was much worse
                         than the criminal history of these
                         defendants.

                                   * * *

                         And then with respect to the child
                         exploitation cases, in those cases, even
                         though somebody may not have died, those
                         cases addressed prolific child
                         pornography producers, who were habitual
                         offenders. And the social science does
                         say that the recidivism rate for sex
                         offenders such as that is so incredibly
                         high, that they present a dangerousness
                         for the rest of –

          THE COURT:     So you mentioned Congressional intent.
                         And certainly Congress has spoken with
                         respect to the risk to the community in
                         those kinds of violations. But Congress
                         also spoke in Murder in the First
                         Degree, to say that it should be
                         mandatory life.

          MR. GABRIEL:   Well, the statute does require life.
                         But the defendants -- both defendants
                         did provide substantial assistance,
                         which relieves the Court from the
                         obligation to impose life. But,

35 - OPINION AND ORDER
                         obviously, it's the most -- or among the
                         most serious crimes in the entire code.
                         We don't dispute that.

          THE COURT:     Why is the sentence you're seeking
                         sufficient, given the seriousness of the
                         criminal behavior at issue here?

          MR. GABRIEL:   We believe it's sufficient with respect
                         to Ms. Lawrence specifically because she
                         was 20 years old at the time. And she
                         had the childhood that . . . led her to
                         a place where she was easily involved in
                         a situation; that she's taken
                         responsibility for. She acted
                         voluntarily, knowingly, with malice
                         aforethought. But she was put in a
                         situation where all of the violence that
                         had been done to her, she in turn
                         absolutely projected and attacked on
                         somebody else. But we do believe that
                         her mental illness, her traumatic
                         childhood, including the neglect, the
                         sexual abuse, and her low IQ are
                         mitigating factors that may not have
                         been present in the other cases that
                         were presented to the Court for
                         comparison.

          THE COURT:     And her voluntary intoxication, which no
                         doubt played a part in the decision
                         making that day?

          MR. GABRIEL:   Not a defense and not mitigation.

Def.’s First Am. Mot. to Vacate, Ex. 106 at 82-87.

          During the government’s sentencing presentation related

to Smith, AUSA Gabriel again moved for a one-level downward

departure under U.S.S.G. § 5K1.1 based on Smith’s substantial

assistance and provided the Court with the bases for the

government’s recommendation:

               During the lunch break, your Honor, I spoke with

36 - OPINION AND ORDER
               Mr. Williams. Mr. Williams litigated the case of
               United States v. Ronald McKinley, Angelo Fuentes,
               and Tony Gilbert. And Ms. Winemiller represented
               Ronald McKinley, who received a 480-month prison
               sentence, and I don't think it would be helpful --
               at least at this point -- to compare the brutality
               of one case to the other. But that murder, in
               which Mr. McKinley received 40 years, Mr. Fuentes
               30, and Mr. Gilbert approximately 20, was a tragic
               horrible murder as well. And so we stand by the
               statement that the murder here of Faron Kalama was
               the worst, but it could be conditioned with was
               arguably the worst or among the worst because of
               that McKinley murder, 13, 14 years ago.

Def.’s First Am. Mot. to Vacate, Ex. 106 at 113-14.

          After the parties’ presentations the Court evaluated

the facts of the crime as well as the government’s recommended

sentence and stated:

               The Court's duty today is to impose a sentence on
               each of these two young women, Ms. Smith and
               Ms. Lawrence, who each have their own tragic
               stories. The requirement, as I noted earlier, is
               to impose a sentence that is reasonable in law,
               that's defined as what would be sufficient but not
               greater than necessary to accomplish a number of
               purposes set out by statute.

                                   * * *

               [T]he legally correct starting point for guideline
               analysis for each of the defendants is a life
               sentence because that is the sentence mandated by
               law for Murder in the First Degree. . . . [T]he
               guideline is considered to be a life sentence.
               That's where this analysis would end but for the
               fact that the Government has made a motion under
               the Guideline 5K1.1 for a one-level departure,
               meaning a reduction from the guideline range of
               life. The motion is based on the cooperation of
               each of the defendants to varying degrees.

                                   * * *


37 - OPINION AND ORDER
               It is always up to the Government to determine
               whether such a motion should be made. And so I
               emphasize, again, that had the Government not made
               the motion, the Court's sentencing analysis would
               end with the guideline of life imprisonment. The
               Government having made the motion, the Court is
               required to consider it.

                                   * * *

               But it does not, by any means, relieve the Court
               of the responsibility of considering any sentence
               up to and including life. The parties bring to
               the Court a plea agreement, in each case, which
               authorized the advocacy that each of the parties
               made. And so with that advocacy and with a
               starting point of the guideline range, I'm
               required to consider a number of factors. The
               first is the nature and the circumstances of the
               offense.

                                   * * *

               [I]t is sufficient to say that the murder of Faron
               Kalama was the end result of many hours of
               extraordinary brutality each of the defendants
               extended to her that, in my judgment, amounts to
               torture. This wasn't an incidental fight in the
               heat of the motion. It was prolonged. It was
               repetitive. Defendants would leave only to return
               again with one or the other taking the lead in
               extraordinary violence.

                                   * * *

               The nature and the circumstances of the offense
               could not be more serious. And so that is a
               factor that weighs significantly in favor of a
               lengthy prison term.

               The Court is to consider a sentence that would
               reflect the seriousness of the offense, to promote
               respect for the law, and to provide for just
               punishment. . . . An offense of this egregious
               nature warrants very serious punishment because
               without serious punishment for this kind of
               depraved behavior, there isn't any reason to
               respect the law. If we are not prepared to

38 - OPINION AND ORDER
               acknowledge this conduct as among the most serious
               of criminal behavior, then our laws do not deserve
               respect.

                                   * * *

               Now, Ms. Winemiller made the point every way she
               could that the defendants did not start out
               intending to murder Ms. Kalama. They intended to
               beat her dirty, are the quotes. But whatever that
               means, it certainly does not imply anything other
               than brutality. They intended to beat her, and
               beat her they did, repeatedly. One wonders how
               she managed to survive as long as she did.
               Somewhere along the way, when there were
               opportunities for one or the other or both to
               retreat, neither did. More alcohol, more
               encouraging one to the other, I think, is fair to
               infer. And we end up with the two of these
               defendants and the juvenile offender and
               Ms. Kalama taking her last breaths in the back of
               a van, and then being dumped.

                                   * * *

               I'm required to consider, also, what sentences
               have been imposed in cases that are similar, and
               to avoid unwarranted disparity. Meaning, if a
               sentence is imposed here that is different than a
               sentence imposed in other cases of Murder in the
               First Degree, the difference has to be justified.

               So we start from first trying to analyze whether
               the other cases of Murder in the First Degree that
               have been brought to my attention, all of which
               arose on the Warm Springs reservation, whether
               they are similar to these facts; and, if so, the
               sentences imposed in those cases should affect the
               decision I make today. Unfortunately, I know a
               lot about several of those cases because I had the
               responsibility of imposing those sentences. And I
               do not see much similarity, other than the name of
               the charge. I don't see anything similar about
               the circumstances of this case and other Murder I
               sentences imposed by this Court or other judges in
               this district. There really isn't anything
               similar.


39 - OPINION AND ORDER
                 I asked for guidance from the Probation Office to
                 determine whether there were life sentences
                 imposed in other cases or lengthy prison
                 sentences; again, to try to evaluate what length
                 of a prison term would be sufficient in these
                 circumstances. And, as has been shared with the
                 parties, there were a number of cases identified,
                 not one of which resulted in death but involved
                 other kinds of circumstances. An armed career
                 offender, so someone with a lifelong pattern of
                 using firearms and violence. Bank robberies that
                 involved firearms and carjackings. Pornography
                 cases with extreme facts. So I -- I agree with
                 Mr. Gabriel that none of those cases are
                 particularly comparative to these circumstances.

                                     * * *

                 Congress imposed a mandatory life sentence for
                 Murder in the First Degree for a reason. That
                 reflected the official perspective of our
                 lawmakers that when Murder in the First Degree is
                 committed, life ought to be the sentence. The
                 Government permitted, through its motion, for a
                 downward departure, the Court to consider lesser
                 sentences. And, believe me, I have. But in good
                 conscience, I do not agree that even the sentence
                 recommended by the Government is sufficient here,
                 in light of the seriousness of the conduct at
                 issue.

                                     * * *

                 And I believe it is my duty, today, to impose a
                 life sentence for each of the two defendants. So
                 that will be the judgment of the Court.

First Am. Mot. to Vacate, Ex. 106 at 135-146.

     B.   Smith’s Claim Based on the Government’s Alleged Breach
          of the Plea Agreement at Sentencing

          As noted, Smith asserts defense counsel erred when they

failed to object to the government’s breach of the Plea Agreement

at sentencing.


40 - OPINION AND ORDER
          1.      The Law

                  “‘[W]hen a plea rests in any significant degree on

a promise or agreement of the prosecutor, so that it can be said

to be part of the inducement or consideration, such promise must

be fulfilled.’”     United States v. Alcala-Sanchez, 666 F.3d 571,

575 (9th Cir. 2012)(quoting Santobello v. New York, 404 U.S. 257,

262 (1971)).   “A plea agreement is a contract, and the government

is held to its literal terms.”     Alcala-Sanchez, 666 F.3d at 575

(citation omitted).    “Requiring the government to strictly comply

with the terms of a plea agreement encourages plea bargaining,

‘an essential component of the administration of justice’ because

it ensures that a defendant gets the benefit of his or her

bargain — the presentation of a united front to the court.’”        Id.

(quoting Santobello, 404 U.S. at 260).     “It does not matter that

a breach is inadvertent or “‘that the statements or arguments the

prosecutor makes in breach of the agreement do not influence the

sentencing judge.’”     Id. (quoting Gunn v. Ignacio, 263 F.3d 965,

969–70 (9th Cir. 2001)).

                  The Ninth Circuit has made clear that the

“government breaches its agreement with the defendant if it

promises to recommend a particular disposition of the case, and

then either fails to recommend that disposition or recommends a

different one.”     United States v. Heredia, 768 F.3d 1220, 1231

(9th Cir. 2014).    “The government's promise to recommend a


41 - OPINION AND ORDER
particular disposition can be broken either explicitly or

implicitly.”     Id.   “The government is under no obligation to make

an agreed-upon recommendation ‘enthusiastically.’     However, it

may not superficially abide by its promise to recommend a

particular sentence while also making statements that serve no

practical purpose but to advocate for a harsher one.”      Id.

(citations omitted).     Thus, “the government breaches its bargain

with the defendant if it purports to make the promised

recommendation while ‘winking at the district court’ to impliedly

request a different outcome.”      Id. (quoting United States v. Has

No Horses, 261 F.3d 744, 750 (8th Cir. 2001)).     “An implicit

breach of the plea agreement occurs if, for example, the

government agrees to recommend a sentence at the low end of the

applicable Guidelines range, but then makes inflammatory comments

about the defendant's past offenses that do not provide the

district judge with any new information or correct factual

inaccuracies.”     Heredia, 768 F.3d at 1231 (citations omitted).

          2.     Analysis

                  Smith contends the government breached the

provision of the Plea Agreement in which it recommended a § 5K1.1

downward departure when the government “compared . . . Smith’s

case unfavorably with other cases in the District of Oregon,

described . . . Smith’s conduct as worse than that of other

defendants in the district, and made other statements that


42 - OPINION AND ORDER
contradicted its promise and obligation to sincerely argue for

imposition of no more than 35 years’ imprisonment.”

                As a preliminary matter the Court notes the

majority of the statements Smith relies on were made by

AUSA Gabriel during his presentation related to Lawrence’s

sentence.   For example, Smith points to Gabriel’s statement:

“But Ms. Lawrence's behavior was -- it was just more heinous.    It

was more horrific.”   Similarly, AUSA Gabriel agreed with the

Court’s statement made during AUSA Gabriel’s discussion of

Lawrence’s sentence that “this case does seem to stand apart from

the others.”   In addition, AUSA Gabriel’s statement that “this is

probably an ag murder case in state court because there was an

intent to torture and maim the victim here” was made during his

presentation related to Lawrence’s sentence.   It is questionable

whether defense counsel who represents a defendant who is not

present may object during the government’s separate sentencing

presentation as to a different defendant who is represented by a

different attorney.   Thus, the failure of Smith’s counsel to

object to AUSA Gabriel’s presentation at Lawrence’s sentencing is

unlikely to support Smith’s claim for ineffective assistance of

counsel.

                In any event, Smith also asserts her defense

counsel rendered ineffective assistance when they failed to

object to AUSA Gabriel’s statement during his sentencing


43 - OPINION AND ORDER
presentation related to Smith that “the murder here of Faron

Kalama was the worst, but it could be conditioned with [what] was

arguably the worst or among the worst because of that McKinley

murder, 13, 14 years ago” and failed to identify AUSA Gabriel’s

statement as a breach of the Plea Agreement.

                Although AUSA Gabriel made various statements

regarding the nature and/or severity of the crime to which Smith

had pled guilty, he also moved for a downward departure pursuant

to the terms of the Plea Agreement.   In addition, AUSA Gabriel

argued in favor of the government’s recommendation when the Court

expressed concern as to whether a downward departure was

warranted.   For example, USA Gabriel conceded the comparator

cases in which individuals had received life imprisonment did not

involve death, but he also pointed out that “[t]he criminal

history of some of these defendants was much worse than the

criminal history of these defendants.”   AUSA Gabriel also noted

“with respect to the child exploitation cases . . . those cases

addressed prolific child pornography producers, who were habitual

offenders.   And the social science does say that the recidivism

rate for sex offenders such as that is so incredibly high, that

they present a dangerousness.”   AUSA Gabriel sought to

distinguish this case from other cases in which defendants had

received life sentences.   AUSA Gabriel also pointed out

repeatedly to the Court that “defendants did provide substantial


44 - OPINION AND ORDER
assistance, which relieves the Court from the obligation to

impose life.”   When the Court asked the government to explain

“[w]hy . . . the sentence you're seeking [is] sufficient, given

the seriousness of the criminal behavior at issue here,” AUSA

Gabriel defended the government’s request for a downward

departure based on the age of Smith and Lawrence; their

difficult, traumatic, and violent relationships and childhoods;

and their abuse as factors that “may not have been present in the

other cases that were presented to the Court for comparison.”    In

short, AUSA Gabriel conceded the facts of the crime to which

Smith had pled guilty were quite serious, but he also vigorously

defended the government’s recommendation for a downward departure

consistent with the Plea Agreement.   Thus, AUSA Gabriel’s conduct

is not the kind of conduct that courts have found breached plea

agreements.

                In Alcala-Sanchez, for example, the government

“promised to recommend a total offense level of 12 and no more

than a 33–month sentence and instead submitted a sentencing

summary chart recommending a total offense level of 20 and a

78–month sentence.”   666 F.3d at 575-76.   The Ninth Circuit held

the government breached the plea agreement and noted “[i]t does

not matter that the breach was inadvertent, caused by a heavy

workload for government lawyers, or the result of cases getting

handed from person to person at the U.S. Attorney's Office.”     Id.


45 - OPINION AND ORDER
at 576.   Similarly, in United States v. Luciano the Ninth Circuit

concluded the government breached the plea agreement when

                [u]nder the plain language of the plea agreement,
                if the government determined that [the defendant]
                had provided substantial assistance, it was
                obligated to move the court, pursuant to U.S.S.G.
                § 5K1.1, “to impose a sentence below the
                otherwise-applicable” Guidelines range of 6-12
                months. Although it filed a section 5K1.1 motion
                asserting that [the defendant] had provided
                substantial assistance, the government recommended
                a 6-month sentence that was within, rather than
                below, the “otherwise applicable” Guidelines
                range.

765 F. App'x 350, 351 (9th Cir. 2019).    In Heredia the Ninth

Circuit concluded the government breached the plea agreement even

though it abided by the letter of the agreement.    The court

explained:

                Here, the parties agreed to recommend that Morales
                receive a prison term equal to the low end of the
                applicable Guidelines range plus a three-year term
                of supervised release. The government breached
                its agreement, however, through its repeated and
                inflammatory references to Morales's criminal
                history in its sentencing memorandum. . . .
                [G]iven the opportunity to argue for the low-end
                sentence it had promised to recommend, the
                government offered a series of prejudicial
                “statements related to the seriousness of the
                defendant's prior record.” Whitney, 673 F.3d at
                971. The central theme of the government's
                sentencing position was that Morales was a
                dangerous recidivist who had spent twenty years
                flouting the law and menacing others. Whether
                intentional or not, the government breached the
                plea agreement by implicitly recommending a higher
                sentence than agreed upon.

                                         * * *

                Indeed, given the government's promise of

46 - OPINION AND ORDER
               leniency, it is notable that its sentencing
               memorandum contained no mitigating information at
               all. Rather, it emphasized that Morales, a
               “danger to the community,” needed to be
               “deterre[d]” because of his “20–year criminal
               history,” his “consistent disregard” for the law,
               and his criminal “propensity.” The reader is left
               to wonder why the government believed a low-end
               Guidelines sentence was appropriate in the first
               place. Accordingly, we conclude that, as a whole
               and in context, the government's pejorative
               comments about Morales's criminal history and
               detailed descriptions of his prior offenses served
               “no purpose” but to argue for a harsher punishment
               than it had agreed to recommend. By implicitly
               advocating for a sentence other than the
               stipulated one, the government breached the plea
               agreement.

768 F.3d at 1232-34 (quotations omitted).

               Here, in contrast, AUSA Gabriel’s comments about

the facts of this case and the nature of the charge were made in

the context of addressing the Court’s express concerns that a

sentence less than a life sentence would be insufficient to

achieve the goals of the sentencing guidelines.   AUSA Gabriel,

unlike the prosecutor in Heredia, did not make the promised

recommendation “while winking at the district court’ to impliedly

request a different outcome.”   As noted, AUSA Gabriel

acknowledged the Court’s concerns about a sentence less than life

and argued for a lesser sentence for Smith based on her

cooperation, her history, and her particular situation.   On this

record, therefore, the Court concludes AUSA Gabriel did not

implicitly or explicitly breach the Plea Agreement.

               Accordingly, the Court concludes Smith’s counsel

47 - OPINION AND ORDER
did not provide ineffective assistance when they failed to object

to the government’s alleged breach of the Plea Agreement.




48 - OPINION AND ORDER
     C.      Smith’s Claim Based on Defense Counsel’s Failure to
             Consider the Possibility that the Court Would Impose a
             Life Sentence

             Smith asserts she received ineffective assistance of

counsel at sentencing when defense counsel failed to consider the

possibility that the Court would impose a life sentence.

             In her Supplemental Declaration Kristen Winemiller,

testifies:

                  As [defense counsel] approached sentencing and
                  during sentencing, we continued to believe that,
                  as a practical matter, a life sentence was off the
                  table. We believed that she would be sentenced
                  within the negotiated range. As the sentencing
                  hearing began, I began to wonder whether the Court
                  was considering a sentence above the negotiated
                  range but I expected – wrongly – that sentencing
                  would be continued if such drastic action was
                  imminent.

                  Our failure to understand the true stakes at
                  sentencing was, in part, a result of our undue
                  reliance on local practice. In an ordinary case
                  in the district, local practice had been that
                  . . . the Court would impose a sentence within the
                  range agreed upon by the parties or provide the
                  parties with explicit advance notice that the
                  plea, as negotiated, was not acceptable to the
                  Court. The Court did provide increasingly
                  explicit warnings but they came very close in time
                  to the actual imposition of the sentence and we
                  did not realize the need to react more quickly and
                  emphatically. We continued with our sentencing
                  presentation as if nothing had changed, not as a
                  matter of strategy but out of a failure to fully
                  comprehend the gravity of the Court’s warnings.

Suppl. Decl. of Kristen Winemiller at ¶¶ 5-6.

                  Even if defense counsel’s failure to appreciate

fully that the Court could impose a life sentence despite the


49 - OPINION AND ORDER
Plea Agreement fell below an objective standard of

reasonableness, Smith fails to establish prejudice.   Smith does

not identify the way in which counsel’s fuller appreciation of

the risk would have resulted in an alternative strategy at

sentencing and would have created a reasonable probability that

she would have received a lesser sentence.   Winemiller states in

her Supplemental Declaration that if defense counsel had

appreciated a life sentence was truly a possibility, they would

have called more witnesses and presented more evidence specific

to Smith’s difficult background and abuse, they would have

requested a continuance to evaluate the comparator cases, and

they would have objected vigorously to various potential

procedural problems such as AUSA Gabriel’s alleged breach of the

Plea Agreement and the bifurcation of the sentencing hearing.

               The Court, however, fully appreciated Smith’s

violent and difficult background and circumstances when it

decided on a life sentence.   The Court also concluded the

comparator cases were unhelpful, and, therefore, the Court did

not consider them.   In addition, the Court has already concluded

AUSA Gabriel did not breach the Plea Agreement.   Finally, even if

the hearing had not been bifurcated, the Court would still have

been deeply troubled by the facts of the crime and reached the

same conclusion that a sentence less than life would not achieve

the goals of the sentencing guidelines.   The Court, therefore,


50 - OPINION AND ORDER
concludes Smith has not established the result of the sentencing

proceeding would have been different but for defense counsel’s

failure to consider the possibility that the Court would impose a

life sentence.

          Accordingly, the Court concludes Smith’s counsel did

not provide ineffective assistance when they failed to consider

the possibility that the Court would impose a life sentence.

     D.   Smith’s Claim Based on Counsel’s Failure to Object to
          the Presentation and Use of Comparator Cases

          In her Brief in Support of her First Amended Motion to

Vacate Smith alleges she received ineffective assistance of

counsel when counsel failed to “object, on due process grounds,

when the Court considered information beyond that contained in

the record to sentence” Smith.   Specifically, Smith asserts

counsel should have objected to the government’s presentation of

“partial sentencing information about other cases in the District

of Oregon,” objected to the “Court’s separate request for

sentencing materials from other cases in the District of Oregon,”

and objected to “the Court’s reliance on its own memory and

recollection of the details from other murder cases in the

District of Oregon.”   Smith also asserts defense counsel provided

ineffective assistance “[w]hen, at sentencing, the Court’s

statements made it plain that the Court considered defendants’

conduct worse than that of others convicted of First Degree

Murder in the District of Oregon [and] defense counsel failed to

51 - OPINION AND ORDER
move for a continuance on the basis that the defense had not had

a fair or meaningful opportunity to understand, evaluate, and

present information about those cases.”   The government asserts

Smith’s claim related to use of the various comparator cases is

barred by the resolution of her direct appeal.

          Generally a defendant may not relitigate in a § 2255

proceeding those issues that have been resolved on appeal.     See,

e.g., United States v. Redd, 759 F.2d 699, 701 (9th Cir. 1985)

(The defendant “also claims . . . he was denied effective

assistance of counsel because his attorney failed to raise double

jeopardy, due process, res judicata, and collateral estoppel

challenges during his probation revocation hearing.   Since these

challenges [were raised and decided on appeal, they] would all

have been meritless, [and, therefore, the defendant] cannot claim

that his counsel's failure to raise them constituted ineffective

assistance.”); United States v. Ramirez, 327 F. App’x 751, 752

(9th Cir. 2009)(The defendant “is barred from using a § 2255

motion to relitigate issues decided on direct appeal.”).

          On appeal of Smith’s case the Ninth Circuit dismissed

Smith’s claim that her “sentences were improperly influenced by

consideration of other crimes committed in the District of

Oregon” and explained:

               The [district] court . . . dismissed the other
               crimes that it considered as “not . . . reasonably
               comparable” to [Smith’s] crime. It then explained
               that the need to impose a comparable sentence in

52 - OPINION AND ORDER
                this case was an “academic” issue that was “[not]
                a factor that really provide[d] any help” in
                determining the correct sentence. The
                consideration of other crimes thus appears to have
                played little if any role in the district court's
                sentencing decision.

United States v. Smith, 630 F. App’x 672, 675 (9th Cir. 2015).

Thus, in this case, as in Redd, any challenge by defense counsel

to the Court’s use of comparator cases provided by the Probation

Office, the government, or the Court’s own memory would have been

meritless because Smith’s challenge to the use of comparator

cases was raised and dismissed on appeal.   The Court, therefore,

concludes Smith cannot claim defense counsel's failure to object

to the use of comparator cases constituted ineffective assistance

of counsel.   See Ramirez, 327 F. App’x at 752 (“Therefore, even

assuming the failure of Ramirez's attorney to object to the

admission of this testimony is deficient performance, Ramirez

cannot show prejudice because the testimony was admissible.”)

(citing Strickland, 466 U.S. at 688)).

          Accordingly, the Court concludes Smith’s counsel did

not provide ineffective assistance when they failed to object to

the Court’s consideration of information beyond that contained in

the record when sentencing Smith.

     E.   Smith’s Claim Based on Counsel’s Failure to Advise the
          Court that Winemiller Had Represented a Defendant in
          One of the Comparator Cases

          Smith asserts she received ineffective assistance of



53 - OPINION AND ORDER
counsel when defense counsel “failed to advise the Court that

because attorney Winemiller had represented one of the defendants

the Court was comparing to . . ., ethical restrictions precluded

the defense from engaging in a full and fair comparison of the

two defendants, putting defendant Smith in a constitutionally

untenable disadvantage.”

            The record, however, reflects AUSA Gabriel stated in

his presentation that “Ms. Winemiller represented Ronald

McKinley, who received a 480-month prison sentence” in a possible

comparator case.   Def.’s First Am. Mot. to Vacate, Ex. 106 at

113.   Thus, the Court was advised of that fact during the

proceeding.   More importantly, the Court concludes Smith cannot

establish Winemiller’s representation of a defendant in a

possible comparator case was prejudicial because the Court did

not consider the comparator cases in reaching its sentencing

decision.   Smith, therefore, cannot establish “there is a

reasonable probability that, but for counsel’s . . . error[], the

result of the proceeding would have been different” on that

basis.   Strickland, 466 U.S. at 694.

            Accordingly, the Court concludes Smith’s counsel did

not provide ineffective assistance when they failed to advise the

Court that Winemiller had represented a defendant in one of the

potential comparator cases in light of the fact that the

government apprised the Court of that fact, and, in any event,


54 - OPINION AND ORDER
the Court did not consider any comparator cases.

     F.      Smith’s Claim for Defense Counsel’s Comparison of
             Smith’s Case to Outcomes under Oregon Law

             Smith asserts she received ineffective assistance of

counsel when defense counsel “invited a comparison to [the

outcome under] Oregon law in . . . Smith’s sentencing submission

and then pursued that comparison at sentencing.”    Even if defense

counsel’s comparison to Oregon law fell below an objective

standard of reasonableness under prevailing professional norms,

which is questionable, the Court finds Smith has not established

prejudice.

             At sentencing the government expressly argued

comparisons to state law are irrelevant, and the Court agreed.

Specifically, the Court noted:

                  I don't think there's a lot to argue about in
                  terms of the comparison between the ways in which
                  this conduct could have been charged [in state and
                  federal court]. The fact is [Smith] admitted
                  responsibility for conduct that is Murder in the
                  First Degree, and she got the Government to agree
                  to open the door to the Court exercising
                  discretion for something other than a mandatory
                  life sentence. So I don't think this comparison
                  [to state law] provides any help at all in trying
                  to analyze, in the end, what is a reasonable
                  sentence.

Def.’s First Am. Mot. to Vacate, Ex. 105 at 120-21.    Thus, the

Court did not consider defense counsel’s comparison to state law

in sentencing.    The Court, therefore, concludes Smith has not

established “a reasonable probability that, but for counsel's


55 - OPINION AND ORDER
unprofessional errors, the result of the proceeding would have

been different.”

             Accordingly, the Court concludes Smith’s counsel did

not provide ineffective assistance when they “invited a

comparison to Oregon law in . . . Smith’s sentencing submission

and then pursued that comparison at sentencing” because the Court

did not consider the state-law comparisons.

IV.   Ineffective Assistance Claims Based on Appeal

      Smith alleges she received ineffective assistance of counsel

on appeal3 when appellate counsel failed to argue that “the

government’s breach of a plea agreement warranted remand for

re-sentencing before a different judge.”     Smith also asserts

appellate counsel provided ineffective assistance on appeal when

she failed to argue that “the ‘harmless error’ rule did not apply

to the law of contractual plea agreements” and “failed to

petition the appellate court for reconsideration or en banc

review after it” applied the harmless-error rule.

      The Court has already concluded the government did not

breach the Plea Agreement.     The Court, therefore, also concludes

Smith did not receive ineffective assistance of counsel on appeal

when appellate counsel failed to argue the government’s breach of

a plea agreement warranted remand for resentencing before a

different judge.

      3
          Kristen Winemiller represented Smith on appeal.

56 - OPINION AND ORDER
     As to Smith’s assertion that appellate counsel provided

ineffective assistance on appeal when she failed to argue that

the “harmless-error” rule did not apply to the law of contractual

plea agreements, the Ninth Circuit has made clear that it reviews

the issue for plain error absent an objection to an alleged

breach of the plea agreement at trial.   See, e.g., United States

v. Hernandez-Castro, 814 F.3d 1044, 1045 (9th Cir. 2016)

(reviewing the defendant’s claim that the government breached the

plea agreement for plain error because the defendant “did not

raise this argument at sentencing.”)(citing Puckett v. United

States, 556 U.S. 129, 135 (2009)); United States v. Gonzalez-

Aguilar, 718 F.3d 1185, 1187 (9th Cir. 2013)(same).   Smith,

therefore, has failed to establish either that appellate

counsel’s performance fell below an objective standard of

reasonableness under prevailing professional norms or that the

result of the proceeding would have been different “but for”

appellate counsel’s errors.

     Accordingly, the Court concludes Smith’s counsel did not

provide ineffective assistance when she failed to argue that “the

government’s breach of a plea agreement warranted remand for

re-sentencing before a different judge,” failed to argue that

“the ‘harmless error’ rule did not apply to the law of

contractual plea agreements,” and/or “failed to petition the

appellate court for reconsideration or en banc review after it”


57 - OPINION AND ORDER
applied the harmless error rule.

V.   Smith’s Claim Related to Cumulative Errors

     Finally, Smith asserts:   “To the extent that this Court were

to conclude that the constitutional deprivations viewed

individually were harmless, not prejudicial, or otherwise not

warranting relief, it must conclude that the cumulative effect of

the multiplicity of errors (in any combination) does.”

     The Ninth Circuit has “‘granted habeas relief under the

cumulative effects doctrine when there is a ‘unique symmetry’ of

otherwise harmless errors, such that they amplify each other in

relation to a key contested issue in the case.’”    Smith v.

Pennywell, 742 F. App'x 230, 232 (9th Cir. 2018)(quoting Ybarra

v. McDaniel, 656 F.3d 984, 1001 (9th Cir. 2011)).   Although Smith

points to a number of alleged potential errors, the Court has

concluded most of the items identified are not error or that

Smith has not established prejudice.   The Court, therefore,

concludes Smith “has failed to establish a ‘unique symmetry’ of

errors that amplify a key contested issue.”   Smith, 742 F. App’x

at 232.

     In summary, the Court denies Smith’s First Amended Motion to

Vacate, Set Aside or Correct Sentence.   In addition, the Court

finds Smith has not made a substantial showing that she was

denied a constitutional right, and, therefore, the Court declines

to issue a Certificate of Appealability.


58 - OPINION AND ORDER
                            CONCLUSION

     For these reasons, the Court DENIES Smith’s First Amended

Motion (#283) Under 28 U.S.C. § 2255 to Vacate, Set Aside or

Correct Sentence by A Person in Federal Custody and DECLINES to

issue a Certificate of Appealability.

     IT IS SO ORDERED.

     DATED this 13th day of August, 2019.



                                   /s/ Anna J. Brown


                              ANNA J. BROWN
                              United States Senior District Judge




59 - OPINION AND ORDER
